DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
2.	In the After Final Consideration Pilot Program 2.0 Request filed on 02/28/2022, claims 21, 28 and 27 have been amended. Claims 22, 24, 29, 36, 38 and 41 have been cancelled. Therefore, claims 21, 23, 25-28, 30-35, 37 and 39-40 are currently pending for the examination.

Terminal Disclaimer 
3.	The terminal disclaimer filed on 03/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/600,420 has been reviewed and is accepted. The terminal disclaimer has been recorded.

                                                         Response to Amendments
4.	Applicant Remarks Made in an Amendment: see Page 6-7, filed on 02/28/2022, with respect to claims 21, 23, 25-28, 30-35, 37 and 39-40 have been fully considered and persuasive. The rejections under 35 U.S.C. 103 of claims 21, 23, 25-28, 30-35, 37 and 39-40 have been withdrawn.
Claims 24, 36 and 41 were objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the office action dated 12/30/2021.


Allowable Subject Matter
5.	In the After Final Consideration Pilot Program 2.0 Request filed on 02/28/2022, claims 21, 23, 25-28, 30-35, 37 and 39-40  (renumbered as claims 1-15) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“performing a fast Fourier transform (FFT) on the transfer function to provide output signals in a frequency domain; and using the output signals, retrieving transmitted data by performing an inverse operation to convolutional byte interleaving to de-interleave data bits” in combination with other limitations as specified in claims 21, 28 and 37.
Note that the first closest prior art FA-LONG LUO et al. “An Antenna Diversity Scheme for Digital Front-End with OFDM Technology, 1998-2013 ZTE Corporation”  teaches:
(1) receiving a respective plurality of receive signals each from a respective receiving antenna of the plurality of receiving antennas to each of the plurality of receive signals to provide 
(2) applying an eigenfilter to the plurality of weighted signals provide a transfer function (page 3, M weighted signals are added together to pass through an N-tap finite impulse response (FIR) eigenfilter, after which they are input for FFT processing); and
(3) performing a fast Fourier transform (FFT) on the transfer function to provide output signals in a frequency domain (page 3, only one FFT operation is needed in the proposed scheme instead of M FFT operations in the post-FFT scheme; the proposed scheme in Fig. 4 give the same frequency-domain outputs, Z(1), Z(2), …., Z(N)).
Note that the second closest prior art UMEDA et al. (US 2011/0200089 A1), hereinafter “Umeda” teaches: a fast Fourier transform module to convert the transfer function from a time domain to the frequency domain (Fig. 4, paragraph [0058]; output signal y(t) of the spatial diversity combining portion 16 is converted by FFT from a time-domain signal into a frequency-domain signal Y(f)).
Note that the third closest prior art Guo et al. (US 2012/0264388 A1), hereinafter “Guo” teaches: applying eigenvectors to the plurality of signals to provide the transfer function (Fig. 8, paragraphs [0024], [0034]; computing eigenvalues and eigenvectors of the interference covariance matrix).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims (i.e. specifically applying eigen filter to the plurality of weighted signals to provide a transfer function and performing inverse operation to convolutional byte interleaving to de-interleave data bits to retrieve transmitted data), and thus the claims are allowed over the prior art of record. Rather the fourth closest prior art Breiling teaches performing inverse operation to convolutional byte interleaving to de-interleave data bits to retrieve the signal (Fig. 1, paragraph [0033]-[0035]; a de-interleaver for altering the sequence of the second interleaver units in the multiplex signal in accordance with the second de -interleaver specification).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• CHRITZ et al. (US 2018/0152330 A1) entitled: "Wireless Devices And Systems Including Examples Of Mixing Input Data With Coefficient Data"
• Zhu et al. (US 2016/0204969 A1) entitled: "Method For Operating Access Point Using Semi-Orthogonal Multiple Access In Wireless Local Area Network, Involves Generating Frame By Transmitting Device, Sending Frame To First And Second Receiving Devices By Transmitting Device"
• Okello (US 7,760,758 B2) entitled: "Method And Apparatus For Blindly Separating Mixed Signals, And A Transmission Method And Apparatus Of Mixed Signals"
•  XU et al. (US 2016/0044743 A1) entitled: "Method And Apparatus For Notifying Of Service Release For Dual Connectivity Wireless Communication System"


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414